UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                  ORDER

     A Status Conference was held in this case on December 15,

2009, which took place on the record and via telephone, in response

to Petitioners’ Motion for Order to Set Schedule for Testimony at

Habeas Hearing and Request for Order to Videotape Petitioners’

Testimony   [Dkt.   No.   512].           Upon   consideration   of   the

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that the Merits Hearing for Petitioners Al-Nadhi and

Al-Assani are scheduled for January 4-8, 2010.          If time permits,

the Merits Hearing for Petitioner Bawazir will also be held on

those days and, in the event that the hearing must extend beyond

January 8, all counsel and the Court will keep open the possibility

of continuing the Hearing on January 12, 2010; and it is further

     ORDERED, that the schedule for the Merits Hearing will be as

follows: Petitioner Al-Nadhi’s case will be heard first, Petitioner

Al-Assani’s case will be heard second, and, if possible, Petitioner

Bawazir’s case will be heard last; and it is further
     ORDERED,   that   if   and   when   any   Petitioner   testifies,   a

transcript shall be prepared immediately and shall be reviewed and

redacted by the appropriate agency within a 24 hour period; and it

is further

     ORDERED, that the Government, through the appropriate agency,

videotape any testimony given by Petitioners, and maintain copies

of the complete testimony as given, as well as a redacted version

of that testimony.     Counsel for the Government shall consult with

the Department of Defense and any other agencies as necessary to

ensure this requirement is met.



                                          /s/
December 15, 2009                        Gladys Kessler
                                         United States District Judge



Copies to:   Attorneys of Record via ECF




                                   -2-